ORDER

PER CURIAM:
AND NOW, this 11th day of October, 2001, Clark W. Pease having been sus*109pended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated May 22, 2001; the said Clark W. Pease having been directed on August 21, 2001, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the response filed, it is
ORDERED that Clark W. Pease is suspended from the practice of law in this Commonwealth for a period of three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.